 

Exhibit 10.2

 

Execution Version

 

 

$150,000,000

 

SAExploration Holdings, Inc.

 

10% of Senior Secured Notes due 2019

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

July 2, 2014

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

SAExploration Holdings, Inc., a Delaware corporation (the “Company”), is issuing
and selling to Jefferies LLC (the “Initial Purchaser”) upon the terms set forth
in the Purchase Agreement dated June 25, 2014, by and among the Company, the
Initial Purchaser and the subsidiary guarantors named therein (the “Purchase
Agreement”), $150,000,000 aggregate principal amount of 10% Senior Secured Notes
due 2019 issued by the Company (each, a “Note” and collectively, the “Notes”).
As an inducement to the Initial Purchaser to enter into the Purchase Agreement,
the Company and the subsidiary guarantors listed in the signature pages hereto
agree with the Initial Purchaser, for the benefit of the Holders (as defined
below) of the Notes (including, without limitation, the Initial Purchaser), as
follows:

 

1.Definitions

 

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:

 

Additional Interest: See Section 4(a).

 

Advice: See Section 6(w).

 

Agreement: This Registration Rights Agreement, dated as of the Closing Date,
between the Company, the Subsidiary Guarantors and the Initial Purchaser.

 

Applicable Period: See Section 2(e).

 

Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

 

Closing Date: July 2, 2014.

 

Company: See the introductory paragraph to this Agreement.

 

Day: Unless otherwise expressly provided, a calendar day.

 



1

 

  

Effectiveness Date: The 390th day after the Closing Date.

 

Effectiveness Period: See Section 3(a).

 

Event Date: See Section 4(b).

 

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Exchange Notes: Senior Secured Notes due 2019 of the Company, identical in all
material respects to the Notes, including the guarantees endorsed thereon,
except for references to series and restrictive legends.

 

Exchange Offer: See Section 2(a).

 

Exchange Registration Statement: See Section 2(a).

 

Filing Date: The 300th day after the Closing Date.

 

FINRA: Financial Industry Regulatory Authority, Inc.

 

Holder: Any beneficial holder of Registrable Notes.

 

Indemnified Party: See Section 8(c).

 

Indemnifying Party: See Section 8(c).

 

Indenture: The Indenture, dated as of the Closing Date, among the Company, the
Subsidiary Guarantors and U.S. Bank National Association, as trustee and
noteholder collateral agent, pursuant to which the Notes are being issued, as
amended or supplemented from time to time in accordance with the terms thereof.

 

Initial Purchaser: See the introductory paragraph to this Agreement.

 

Initial Shelf Registration: See Section 3(a).

 

Inspectors: See Section 6(o).

 

Lien: Shall have the meaning set forth in the Indenture.

 

Losses: See Section 8(a).

 

Notes: See the introductory paragraph to this Agreement.

 

Participating Broker-Dealer: See Section 2(e).

 

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.

 

Private Exchange: See Section 2(f).

 

Private Exchange Notes: See Section 2(f).

 



2

 

  

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Notes covered by such Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

Purchase Agreement: See the introductory paragraph to this Agreement.

 

Records: See Section 6(o).

 

Registrable Notes: Notes and Private Exchange Notes; provided, however, that a
Note or Private Exchange Note, as applicable, shall cease to be a Registrable
Note upon the earliest to occur of the following: (i) in the circumstances
contemplated by Section 2(a), the Note has been exchanged for an Exchange Note
in an Exchange Offer as contemplated in Section 2(a); (ii) in the circumstances
contemplated by Section 3, a Shelf Registration registering such Note or Private
Exchange Note, as applicable, under the Securities Act has been declared or
becomes effective and such Note or Private Exchange Note, as applicable, has
been sold or otherwise transferred by the holder thereof pursuant to and in a
manner contemplated by such effective Shelf Registration; (iii) such Note or
Private Exchange Note, as applicable, is actually sold by the holder thereof
pursuant to Rule 144 under circumstances in which any legend borne by such Note
or Private Exchange Note, as applicable, relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed by
the Company or pursuant to the Indenture; or (iv) such Note or Private Exchange
Note, as applicable, shall cease to be outstanding.

 

Registration Statement: Any registration statement of the Company and the
Subsidiary Guarantors filed with the SEC under the Securities Act (including,
but not limited to, the Exchange Registration Statement, the Shelf Registration
and any subsequent Shelf Registration) that covers any of the Registrable Notes
pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

 

Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

SEC: The Securities and Exchange Commission.

 

Securities: The Notes, the Exchange Notes and the Private Exchange Notes.

 

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.



3

 

  

Security Documents: Shall have the meaning set forth in the Indenture.

 

Shelf Notice: See Section 2(j).

 

Shelf Registration: See Section 3(b).

 

Subsequent Shelf Registration: See Section 3(b).

 

Subsidiary Guarantor: Each subsidiary of the Company that guarantees the
obligations of the Company under the Notes and Indenture.

 

TIA: The Trust Indenture Act of 1939, as amended.

 

Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Notes and Private Exchange Notes (if any).

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2.Exchange Offer

 

(a)Unless the Exchange Offer would not be permitted by applicable laws or a
policy of the SEC, the Company shall (and shall cause each Subsidiary Guarantor
to) (i) use its best efforts to prepare and file with the SEC promptly after the
date hereof, but in no event later than the Filing Date, a registration
statement (the “Exchange Registration Statement”) on an appropriate form under
the Securities Act with respect to an offer (the “Exchange Offer”) to the
Holders of Notes to issue and deliver to such Holders, in exchange for the
Notes, a like principal amount of Exchange Notes, (ii) use its best efforts to
cause the Exchange Registration Statement to become effective as promptly as
practicable after the filing thereof, but in no event later than the
Effectiveness Date, (iii) use its best efforts to keep the Exchange Registration
Statement effective until the consummation of the Exchange Offer in accordance
with its terms, and (iv) commence the Exchange Offer and use its best efforts to
issue on or prior to 30 days after the date on which the Exchange Registration
Statement is declared effective, Exchange Notes in exchange for all Notes
tendered prior thereto in the Exchange Offer. The Exchange Offer shall not be
subject to any conditions, other than that the Exchange Offer does not violate
applicable law or any applicable interpretation of the staff of the SEC.

 

(b)The Exchange Notes shall be issued under, and entitled to the benefits of,
(i) the Indenture or a trust indenture that is identical to the Indenture (other
than such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualifications thereof under the TIA) and (ii) the
Security Documents.

 

(c)Interest on the Exchange Notes and Private Exchange Notes will accrue from
the last interest payment due date on which interest was paid on the Notes
surrendered in exchange therefor or, if no interest has been paid on the Notes,
from the date of original issue of the Notes. Each Exchange Note and Private
Exchange Note shall bear interest at the rate set forth thereon; provided, that
interest with respect to the period prior to the issuance thereof shall accrue
at the rate or rates borne by the Notes from time to time during such period.

 



4

 

 

(d)The Company may require each Holder as a condition to participation in the
Exchange Offer to represent (i) that any Exchange Notes received by it will be
acquired in the ordinary course of its business, (ii) that at the time of the
commencement and consummation of the Exchange Offer such Holder has not entered
into any arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the provisions of the Securities Act, (iii) that if such Holder is
an “affiliate” of the Company within the meaning of Rule 405 of the Securities
Act, it will comply with the registration and prospectus delivery requirements
of the Securities Act to the extent applicable to it, (iv) if such Holder is not
a broker-dealer, that it is not engaged in, and does not intend to engage in,
the distribution of the Notes and (v) if such Holder is a Participating
Broker-Dealer, that it will deliver a Prospectus in connection with any resale
of the Exchange Notes.

 

(e)The Company shall (and shall cause each Subsidiary Guarantor to) include
within the Prospectus contained in the Exchange Registration Statement a section
entitled “Plan of Distribution” reasonably acceptable to the Initial Purchaser
which shall contain a summary statement of the positions taken or policies made
by the staff of the SEC with respect to the potential “underwriter” status of
any broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of Exchange Notes received by such broker-dealer in the
Exchange Offer for its own account in exchange for Notes that were acquired by
it as a result of market-making or other trading activity (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies, in the
judgment of the Initial Purchaser, represent the prevailing views of the staff
of the SEC. Such “Plan of Distribution” section shall also allow, to the extent
permitted by applicable policies and regulations of the SEC, the use of the
Prospectus by all Persons subject to the prospectus delivery requirements of the
Securities Act, including, to the extent so permitted, all Participating
Broker-Dealers, and include a statement describing the manner in which
Participating Broker-Dealers may resell the Exchange Notes. The Company shall
use its best efforts to keep the Exchange Registration Statement effective and
to amend and supplement the Prospectus contained therein, in order to permit
such Prospectus to be lawfully delivered by all Persons subject to the
prospectus delivery requirements of the Securities Act for such period of time
as such Persons must comply with such requirements in order to resell the
Exchange Notes (the “Applicable Period”).

 

(f)If, upon consummation of the Exchange Offer, the Initial Purchaser holds any
Notes acquired by it and having the status of an unsold allotment in the initial
distribution, the Company (upon the written request from the Initial Purchaser)
shall, simultaneously with the delivery of the Exchange Notes in the Exchange
Offer, issue and deliver to the Initial Purchaser, in exchange (the “Private
Exchange”) for the Notes held by the Initial Purchaser, a like principal amount
of Senior Secured Notes that are identical to the Exchange Notes except for the
existence of restrictions on transfer thereof under the Securities Act and
securities laws of the several states of the United States (the “Private
Exchange Notes”) (and which are issued pursuant to the same indenture as the
Exchange Notes). The Private Exchange Notes shall bear the same CUSIP number as
the Exchange Notes if permitted by the CUSIP Service Bureau and DTC Corporation.

 

(g)In connection with the Exchange Offer, the Company shall (and shall cause
each Subsidiary Guarantor to):

 

(i)mail to each Holder a copy of the Prospectus forming part of the Exchange
Registration Statement, together with an appropriate letter of transmittal that
is an exhibit to the Exchange Offer Registration Statement, and any related
documents;

 

(ii)keep the Exchange Offer open for not less than 30 days after the date notice
thereof is mailed to the Holders (or longer if required by applicable law);

 



5

 

 

(iii)utilize the services of a depository for the Exchange Offer with an address
in the Borough of Manhattan, the City of New York, which may be the Trustee or
an affiliate thereof;

 

(iv)permit Holders to withdraw tendered Registrable Notes at any time prior to
the close of business, New York City time, on the last Business Day on which the
Exchange Offer shall remain open; and

 

(v)otherwise comply in all material respects with all applicable laws.

 

(h)As soon as practicable after the close of the Exchange Offer or the Private
Exchange, as the case may be, the Company shall (and shall cause each Subsidiary
Guarantor to):

 

(i)accept for exchange all Registrable Notes validly tendered pursuant to the
Exchange Offer or the Private Exchange, as the case may be, and not validly
withdrawn;

 

(ii)deliver to the Trustee for cancellation all Registrable Notes so accepted
for exchange; and

 

(iii)cause the Trustee to authenticate and deliver promptly to each Holder
tendering such Registrable Notes, Exchange Notes or Private Exchange Notes, as
the case may be, equal in principal amount to the Notes of such Holder so
accepted for exchange.

 

(i)The Exchange Notes and the Private Exchange Notes may be issued under (i) the
Indenture or (ii) an indenture identical to the Indenture (other than such
changes as are necessary to comply with any requirements of the SEC to effect or
maintain the qualification thereof under the TIA), which in either event will
provide that the Exchange Notes will not be subject to the transfer restrictions
set forth in the Indenture, that the Private Exchange Notes will be subject to
the transfer restrictions set forth in the Indenture, and that the Exchange
Notes, the Private Exchange Notes and the Notes, if any, will be deemed one
class of security (subject to the provisions of the Indenture) and entitled to
participate in all the security granted by the Company pursuant to the Security
Documents and in any Subsidiary Guarantee (as such terms are defined in the
Indenture) on an equal and ratable basis.

 

(j)If: (i) prior to the consummation of the Exchange Offer, the Holders of a
majority in aggregate principal amount of Registrable Notes determines in its or
their reasonable judgment that (A) the Exchange Notes would not, upon receipt,
be tradeable by the Holders thereof without restriction under the Securities Act
and the Exchange Act and without material restrictions under applicable Blue Sky
or state securities laws, or (B) the interests of the Holders under this
Agreement, taken as a whole, would be materially adversely affected by the
consummation of the Exchange Offer; (ii) applicable interpretations of the staff
of the SEC would not permit the consummation of the Exchange Offer prior to the
Effectiveness Date; (iii) subsequent to the consummation of the Private
Exchange, any Holder of Private Exchange Notes so requests; (iv) the Exchange
Offer is not consummated within 450 days of the Closing Date for any reason; or
(v) in the case of (A) any Holder not permitted by applicable law or SEC policy
to participate in the Exchange Offer, (B) any Holder participating in the
Exchange Offer that receives Exchange Notes that may not be sold without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Company within the meaning of
the Securities Act) or (C) any broker-dealer that holds Notes acquired directly
from the Company or any of its affiliates and, in each such case contemplated by
this clause (v), such Holder notifies the Company within six months of
consummation of the Exchange Offer, then the Company shall promptly (and in any
event within five Business Days) deliver to the Holders (or in the case of an
occurrence of any event described in clause (v) of this Section 2(j), to any
such Holder) and the Trustee notice thereof (the “Shelf Notice”) and shall as
promptly as possible thereafter file an Initial Shelf Registration pursuant to
Section 3; provided that notwithstanding the foregoing, the Company and the
Guarantors will not be obligated to file any such Initial Shelf Registration
statement unless the aggregate amount of Registrable Notes to be registered
thereunder exceeds $10.0 million.

 



6

 

 

3.Shelf Registration

 

If a Shelf Notice is delivered pursuant to Section 2(j), then this Section 3
shall apply to all Registrable Notes. Otherwise, upon consummation of the
Exchange Offer in accordance with Section 2, the provisions of Section 3 shall
apply solely with respect to (i) Notes held by any Holder thereof not permitted
to participate in the Exchange Offer, (ii) Notes held by any broker-dealer that
acquired such Notes directly from the Company or any of its affiliates and (iii)
Exchange Notes that are not freely tradeable as contemplated by Section 2(j)(v)
hereof, provided in each case that the relevant Holder has duly notified the
Company within six months of the Exchange Offer as required by Section 2(j)(v).
Notwithstanding the foregoing, the Company and the Guarantors will not be
obligated to file any such shelf registration statement unless the aggregate
amount of Registrable Notes to be registered thereunder exceeds $10.0 million.

 

(a)Initial Shelf Registration. The Company shall (and shall cause each
Subsidiary Guarantor to), as promptly as practicable, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes (the “Initial Shelf
Registration”). The Company shall (and shall cause each Subsidiary Guarantor to)
use its best efforts to file with the SEC the Initial Shelf Registration
promptly after of the delivery of the Shelf Notice and shall use its best
efforts to cause such Shelf Registration to be declared effective under the
Securities Act as promptly as practicable thereafter (but in no event more than
90 days after delivery of the Shelf Notice). The Initial Shelf Registration
shall be on Form S-1 or another appropriate form permitting registration of such
Registrable Notes for resale by Holders in the manner or manners reasonably
designated by them (including, without limitation, one or more underwritten
offerings). The Company and Subsidiary Guarantors shall not permit any
securities other than the Registrable Notes to be included in any Shelf
Registration. The Company shall (and shall cause each Subsidiary Guarantor to)
use its best efforts to keep the Initial Shelf Registration continuously
effective under the Securities Act until the date which is one year from the
Closing Date (subject to extension pursuant to Section 6(v) (the “Effectiveness
Period”), or such shorter period ending when (i) all Registrable Notes covered
by the Initial Shelf Registration have been sold in the manner set forth and as
contemplated in the Initial Shelf Registration (ii) a Subsequent Shelf
Registration covering all of the Registrable Notes covered by and not sold under
the Initial Shelf Registration or an earlier Subsequent Shelf Registration has
been declared effective under the Securities Act or (iii) there cease to be any
outstanding Registrable Notes.

 

(b)Subsequent Shelf Registrations. If the Initial Shelf Registration or any
Subsequent Shelf Registration (as defined below) ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the securities registered thereunder), the Company shall (and
shall cause each Subsidiary Guarantor to) use its best efforts to obtain the
prompt withdrawal of any order suspending the effectiveness thereof, and in any
event shall within 30 days of such cessation of effectiveness amend such Shelf
Registration in a manner to obtain the withdrawal of the order suspending the
effectiveness thereof, or file (and cause each Subsidiary Guarantor to file) an
additional “shelf” Registration Statement pursuant to Rule 415 covering all of
the Registrable Notes (a “Subsequent Shelf Registration”). If a Subsequent Shelf
Registration is filed, the Company shall (and shall cause each Subsidiary
Guarantor to) use its best efforts to cause the Subsequent Shelf Registration to
be declared effective as soon as practicable after such filing and to keep such
Subsequent Shelf Registration continuously effective for a period equal to the
number of days in the Effectiveness Period less the aggregate number of days
during which the Initial Shelf Registration or any Subsequent Shelf Registration
was previously continuously effective. As used herein the term “Shelf
Registration” means the Initial Shelf Registration and any Subsequent Shelf
Registrations

 



7

 

 

(c)Supplements and Amendments. The Company shall promptly supplement and amend
any Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested in writing by the
Holders of a majority in aggregate principal amount of the Registrable Notes
covered by such Shelf Registration or by any underwriter of such Registrable
Notes.

 

(d)Provision of Information. No Holder of Registrable Notes shall be entitled to
include any of its Registrable Notes in any Shelf Registration pursuant to this
Agreement unless such Holder furnishes to the Company and the Trustee in
writing, within 20 days after receipt of a written request therefor, such
information as the Company and the Trustee after conferring with counsel with
regard to information relating to Holders that would be required by the SEC to
be included in such Shelf Registration or Prospectus included therein, may
reasonably request for inclusion in any Shelf Registration or Prospectus
included therein, and no such Holder shall be entitled to Additional Interest
pursuant to Section 4 hereof unless and until such Holder shall have provided
such information.

 

4.Additional Interest

 

(a)The Company and each Subsidiary Guarantor acknowledges and agrees that the
Holders of Registrable Notes will suffer damages if the Company or any
Subsidiary Guarantor fails to fulfill its material obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company and the Subsidiary
Guarantors agree to pay additional cash interest on the Notes (“Additional
Interest”) under the circumstances and to the extent set forth below (each of
which shall be given independent effect):

 

(i)(1) If the Exchange Registration Statement is not filed by the Filing Date,
Additional Interest shall accrue on the Notes over and above any stated interest
at a rate of 0.25% per annum of the principle amount of such Notes for the first
90 days immediately following the Filing Date, such Additional Interest rate
increasing by an additional 0.25% per annum at the beginning of each subsequent
90 day period; and (2) if the Exchange Registration Statement is not declared
effective by the Effectiveness Date, Additional Interest shall accrue on the
Notes over and above any stated interest at a rate of 0.25% per annum of the
principal amount of such Notes for the first 90 days immediately following the
Effectiveness Date, such Additional Interest rate increasing by an additional
0.25% per annum at the beginning of each subsequent 90 -day period;

 

(ii)if the Initial Shelf Registration is not declared effective on or prior to
the 90 days after the Shelf Notice, Additional Interest shall accrue on the
Notes over and above any stated interest at a rate of 0.25% per annum of the
principal amount of such Notes for the first 90 days immediately following the
Effectiveness Date, such Additional Interest rate increasing by an additional
0.25% per annum at the beginning of each subsequent 90-day period;

 



8

 

 

(iii)if (A) the Company (and any Subsidiary Guarantor) has not exchanged
Exchange Notes for all Notes validly tendered in accordance with the terms of
the Exchange Offer on or prior to the 60 Business Days after the Effectiveness
Date, (B) the Exchange Registration Statement ceases to be effective at any time
prior to the time that the Exchange Offer is consummated, (C) if applicable, a
Shelf Registration has been declared effective and such Shelf Registration
ceases to be effective at any time prior to the first anniversary of its
effective date (other than such time as all Notes have been disposed of
thereunder) and is not declared effective again within 30 days, or (D) pending
the announcement of a material corporate transaction, the Company issues a
written notice pursuant to Section 6(e)(v) or (vi) that a Shelf Registration
Statement or Exchange Registration Statement is unusable and the aggregate
number of days in any 365-day period for which all such notices issued or
required to be issued, have been, or were required to be, in effect exceeds 120
days in the aggregate or 30 days consecutively, in the case of a Shelf
Registration statement, or 15 days in the aggregate in the case of an Exchange
Registration Statement, then Additional Interest shall accrue on the Notes, over
and above any stated interest, at a rate of 0.25% per annum of the principal
amount of such Notes commencing on (w) the 61st Business Day after the
Effectiveness Date, in the case of (A) above, or (x) the date the Exchange
Registration Statement ceases to be effective without being declared effective
again within 30 days, in the case of clause (B) above, or (y) the day such Shelf
Registration ceases to be effective in the case of (C) above, or (z) the day the
Exchange Registration Statement or Shelf Registration ceases to be usable in
case of clause (D) above, such Additional Interest rate increasing by an
additional 0.25% per annum at the beginning of each such subsequent 90-day
period;

 

provided, however, that the maximum Additional Interest rate on the Notes may
not exceed at any one time in the aggregate 1.00% per annum; and provided
further, that (1) upon the filing of the Exchange Registration Statement ( in
the case of (i)(1) above) or the effectiveness of the Exchange Registration
Statement (in the case of (i)(2) above), (2) upon the effectiveness of the
Initial Shelf Registration (in the case of (ii) above), or (3) upon the exchange
of Exchange Notes for all Notes tendered (in the case of (iii)(A) above), or
upon the effectiveness of the Exchange Registration Statement that had ceased to
remain effective (in the case of clause (iii)(B) above), or upon the
effectiveness of a Shelf Registration which had ceased to remain effective (in
the case of (iii)(C) above), Additional Interest on the Notes as a result of
such clause (or the relevant subclause thereof) or upon the effectiveness of
such Registration Statement or Exchange Registration Statement (in the case of
clause (iii)(D) above), as the case may be, shall cease to accrue.

 

(b)The Company shall notify the Trustee within 3 Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Any amounts of Additional Interest due
pursuant to clause (a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable
in cash, on the dates and in the manner provided in the Indenture and whether or
not any cash interest would then be payable on such date, commencing with the
first such semi-annual date occurring after any such Additional Interest
commences to accrue. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest rate by the principal amount of
the Notes, multiplied by a fraction, the numerator of which is the number of
days such Additional Interest rate was applicable during such period (determined
on the basis of a 360-day year comprised of twelve 30-day months and, in the
case of a partial month, the actual number of days elapsed), and the denominator
of which is 360.

 



9

 

 

5.Hold-Back Agreements

 

The Company agrees that it will not effect any public or private sale or
distribution (including a sale pursuant to Regulation D under the Securities
Act) of any securities the same as or similar to those covered by a Registration
Statement filed pursuant to Section 2 or 3 hereof (other than Additional Notes
(as defined in the Indenture) issued under the Indenture), or any securities
convertible into or exchangeable or exercisable for such securities, during the
10 days prior to, and during the 90-day period beginning on, the effective date
of any Registration Statement filed pursuant to Sections 2 and 3 hereof unless
the Holders of a majority in the aggregate principal amount of the Registrable
Notes to be included in such Registration Statement consent, if the managing
underwriter thereof so requests in writing.

 

6.Registration Procedures

 

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Company shall (and shall cause each Subsidiary Guarantor to)
effect such registrations to permit the sale of such securities covered thereby
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Company hereunder, the Company shall (and shall cause each Subsidiary Guarantor
to):

 

(a)Prepare and file with the SEC as soon as practicable after the date hereof
but in any event on or prior to the Filing Date, the Exchange Registration
Statement or if the Exchange Registration Statement is not filed because of the
circumstances contemplated by Section 2(j), a Shelf Registration as prescribed
by Section 3, and use its best efforts to cause each such Registration Statement
to become effective and remain effective as provided herein; provided that, if
(1) a Shelf Registration is filed pursuant to Section 3 or (2) a Prospectus
contained in an Exchange Registration Statement filed pursuant to Section 2 is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto the Company shall (and shall cause each
Subsidiary Guarantor to), if requested, furnish to and afford the Holders of the
Registrable Notes to be registered pursuant to such Shelf Registration
Statement, each Participating Broker-Dealer, the managing underwriters, if any,
and each of their respective counsel, a reasonable opportunity to review copies
of all such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least 5 Business Days prior to such filing). The Company and each Subsidiary
Guarantor shall not file any such Registration Statement or Prospectus or any
amendments or supplements thereto in respect of which the Holders must provide
information for the inclusion therein without the Holders being afforded an
opportunity to review such documentation if the holders of a majority in
aggregate principal amount of the Registrable Notes covered by such Registration
Statement, or any such Participating Broker-Dealer, as the case may be, the
managing underwriters, if any, or any of their respective counsel shall
reasonably object in writing on a timely basis. A Holder shall be deemed to have
reasonably objected to such filing if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or fails to comply with
the applicable requirements of the Securities Act.

 

(b)Provide an indenture trustee for the Registrable Notes, the Exchange Notes or
the Private Exchange Notes, as the case may be, and cause the Indenture (or
other indenture relating to the Registrable Notes) to be qualified under the TIA
not later than the effective date of the first Registration Statement; and in
connection therewith, to effect such changes to such indenture as may be
required for such indenture to be so qualified in accordance with the terms of
the TIA; and execute, and use its best efforts to cause such trustee to execute,
all documents as may be required to effect such changes, and all other forms and
documents required to be filed with the SEC to enable such indenture to be so
qualified in a timely manner.

 



10

 

 

(c)Prepare and file with the SEC such pre-effective amendments and
post-effective amendments to each Shelf Registration or Exchange Registration
Statement, as the case may be, as may be necessary to keep such Registration
Statement continuously effective for the Effectiveness Period or the Applicable
Period, as the case may be; cause the related Prospectus to be supplemented by
any Prospectus supplement required by applicable law, and as so supplemented to
be filed pursuant to Rule 424 (or any similar provisions then in force)
promulgated under the Securities Act; and comply with the provisions of the
Securities Act and the Exchange Act applicable to them with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by a Participating Broker-Dealer
covered by any such Prospectus. The Company and each Subsidiary Guarantor shall
not, during the Applicable Period, voluntarily take any action that would result
in selling Holders of the Registrable Notes covered by a Registration Statement
or Participating Broker-Dealers seeking to sell Exchange Notes not being able to
sell such Registrable Notes or such Exchange Notes during that period, unless
such action is required by applicable law, rule or regulation or permitted by
this Agreement.

 

(d)Furnish to such selling Holders and Participating Broker-Dealers who so
request in writing (i) upon the Company’s receipt, a copy of the order of the
SEC declaring such Registration Statement and any post effective amendment
thereto effective, (ii) such reasonable number of copies of such Registration
Statement and of each amendment and supplement thereto (in each case including
any documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Company and each Subsidiary Guarantor pursuant to Rule 424(b)
under the Securities Act, in conformity with the requirements of the Securities
Act and each amendment and supplement thereto, and (iv) such other documents
(including any amendments required to be filed pursuant to clause (c) of this
Section), as any such Person may reasonably request in writing. The Company and
the Subsidiary Guarantors hereby consent to the use of the Prospectus by each of
the selling Holders of Registrable Notes or each such Participating
Broker-Dealer, as the case may be, and the underwriters or agents, if any, and
dealers, if any, in connection with the offering and sale of the Registrable
Notes covered by, or the sale by Participating Broker-Dealers of the Exchange
Notes pursuant to, such Prospectus and any amendment or supplement thereto.

 

(e)If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, the Company shall notify in writing the
selling Holders of Registrable Notes, or each such Participating Broker-Dealer,
as the case may be, the managing underwriters, if any, and each of their
respective counsel promptly (but in any event within 2 Business Days) (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective (including in such notice a
written statement that any Holder may, upon request, obtain, without charge, one
conformed copy of such Registration Statement or post-effective amendment
including financial statements and schedules, documents incorporated or deemed
to be incorporated by reference and exhibits), (ii) of the issuance by the SEC
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any Prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Notes the representations and warranties of the Company and any
Subsidiary Guarantor contained in any agreement (including any underwriting
agreement) contemplated by Section 6(n) hereof cease to be true and correct,
(iv) of the receipt by the Company or any Subsidiary Guarantor of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable Notes
or the Exchange Notes to be sold by any Participating Broker-Dealer for offer or
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose, (v) of the happening of any event, the existence of any condition
or any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in, or amendments or supplements to,
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein to make
the statement not misleading, or in the case of a Prospectus or documents
incorporated or deemed to be incorporated by reference, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (vi) of any
reasonable determination by the Company or any Subsidiary Guarantor that a
post-effective amendment to a Registration Statement would be appropriate and
(vii) of any request by the SEC for amendments to the Registration Statement or
supplements to the Prospectus or for additional information relating thereto.

 



11

 

 

(f)Use its best efforts to prevent the issuance of any order suspending the
effectiveness of a Registration Statement or of any order preventing or
suspending the use of a Prospectus or suspending the qualification (or exemption
from qualification) of any of the Registrable Notes or the Exchange Notes to be
sold by any Participating Broker-Dealer, for sale in any jurisdiction, and, if
any such order is issued, to use its best efforts to obtain the withdrawal of
any such order at the earliest possible date.

 

(g)If (A) a Shelf Registration is filed pursuant to Section 3, (B) a Prospectus
contained in an Exchange Registration Statement filed pursuant to Section 2 is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period or
(C) reasonably requested in writing by the managing underwriters, if any, or the
Holders of a majority in aggregate principal amount of the Registrable Notes
being sold in connection with an underwritten offering, (i) promptly incorporate
in a Prospectus supplement or post-effective amendment such information or
revisions to information therein relating to such underwriters or selling
Holders as the managing underwriters, if any, or such Holders or any of their
respective counsel reasonably request in writing to be included or made therein
and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplements or
post-effective amendment.

 

(h)Prior to any public offering of Registrable Notes or any delivery of a
Prospectus contained in the Exchange Registration Statement by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period, use
its best efforts to register or qualify, and to cooperate with the selling
Holders of Registrable Notes or each such Participating Broker-Dealer, as the
case may be, the underwriters, if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Notes or Exchange Notes, as
the case may be, for offer and sale under the securities or Blue Sky laws of
such jurisdictions within the United States as any selling Holder, Participating
Broker-Dealer or any managing underwriter or underwriters, if any, reasonably
request in writing; provided, that where Exchange Notes held by Participating
Broker-Dealers or Registrable Notes are offered other than through an
underwritten offering, the Company and each Subsidiary Guarantor agree to cause
its counsel to perform Blue Sky investigations and file any registrations and
qualifications required to be filed pursuant to this Section 6(h), keep each
such registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Exchange Notes held by Participating
Broker-Dealers or the Registrable Notes covered by the applicable Registration
Statement; provided that neither the Company nor any Subsidiary Guarantor shall
be required to (A) qualify generally to do business in any jurisdiction where it
is not then so qualified, (B) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
(C) subject itself to taxation in any such jurisdiction where it is not then so
subject.

 



12

 

 

(i)If (A) a Shelf Registration is filed pursuant to Section 3 or (B) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is requested to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, cooperate with the selling Holders of Registrable Notes and
the managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Notes to be
sold, which certificates shall not bear any restrictive legends and shall be in
a form eligible for deposit with The Depository Trust Company, and enable such
Registrable Notes to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any, or Holders may reasonably
request.

 

(j)Use its best efforts to cause the Registrable Notes covered by any
Registration Statement to be registered with or approved by such governmental
agencies or authorities as may be necessary to enable the seller or sellers
thereof or the underwriter, if any, to consummate the disposition of such
Registrable Notes, except as may be required solely as a consequence of the
nature of such selling Holder’s business, in which case the Company shall (and
shall cause each Subsidiary Guarantor to) cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals; provided that neither the Company nor any existing Subsidiary
Guarantor shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any jurisdiction where it is not
then so subject or (C) subject itself to taxation in any such jurisdiction where
it is not then so subject.

 

(k)If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
6(e)(v) or 6(e)(vi) hereof, as promptly as practicable, prepare and file with
the SEC, at the expense of the Company and the Subsidiary Guarantors, a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Notes being
sold thereunder or to the purchasers of the Exchange Notes to whom such
Prospectus will be delivered by a Participating Broker-Dealer, such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein to make the statements not
misleading or such Prospectus or documents incorporated by reference or deemed
to be incorporated by reference will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and, if SEC review is required, use its
best efforts to cause such post-effective amendment to be declared effective as
soon as possible.

 



13

 

 

(l)Use its best efforts to cause the Registrable Notes covered by a Registration
Statement to be rated with such appropriate rating agencies, if so requested in
writing by the Holders of a majority in aggregate principal amount of the
Registrable Notes covered by such Registration Statement or the managing
underwriter or underwriters, if any.

 

(m)Prior to the initial issuance of the Exchange Notes, (i) provide the Trustee
with one or more certificates for the Registrable Notes in a form eligible for
deposit with The Depository Trust Company and (ii) provide a CUSIP number for
the Exchange Notes.

 

(n)If a Shelf Registration is filed pursuant to Section 3, enter into such
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings of debt securities similar to the Notes,
as may be appropriate in the circumstances) and take all such other actions in
connection therewith (including those reasonably requested in writing by the
managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold) in order to expedite or
facilitate the registration or the disposition of such Registrable Notes, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an Underwritten Registration, (i) make such
representations and warranties to the Holders and the underwriters, if any, with
respect to the business of the Company and its subsidiaries as then conducted,
and the Registration Statement, Prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances, and confirm the same if and when reasonably
required; (ii) obtain an opinion of counsel to the Company and the Subsidiary
Guarantors and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriters, if
any, and the Holders of a majority in aggregate principal amount of the
Registrable Notes being sold), addressed to each selling Holder and each of the
underwriters, if any, covering the matters customarily covered in opinions of
counsel to the Company and the Subsidiary Guarantors requested in underwritten
offerings of debt securities similar to the Notes, as may be appropriate in the
circumstances; (iii) obtain “cold comfort” letters and updates thereof (which
letters and updates (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters) from the independent certified public
accountants of the Company and the Subsidiary Guarantors (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings of debt securities
similar to the Notes, as may be appropriate in the circumstances, and such other
matters as reasonably requested in writing by the underwriters; and (iv) deliver
such documents and certificates as may be reasonably requested in writing by the
Holders of a majority in aggregate principal amount of the Registrable Notes
being sold and the managing underwriters, if any, to evidence the continued
validity of the representations and warranties of the Company and its
subsidiaries made pursuant to clause (i) above and to evidence compliance with
any conditions contained in the underwriting agreement or other similar
agreement entered into by the Company or any Subsidiary Guarantor.

 



14

 

 

(o)If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such
Registrable Notes being sold, or each such Participating Broker-Dealer, as the
case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, all financial and other records
and pertinent corporate documents of the Company and its subsidiaries
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise any applicable due diligence responsibilities, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information reasonably requested in writing by any such Inspector in connection
with such Registration Statement. Each Inspector shall agree in writing that it
will keep the Records confidential and not disclose any of the Records unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement, (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (iii) the information in such Records is public or has
been made generally available to the public other than as a result of a
disclosure or failure to safeguard by such Inspector or (iv) disclosure of such
information is, in the reasonable written opinion of counsel for any Inspector,
necessary or advisable in connection with any action, claim, suit or proceeding,
directly or indirectly, involving or potentially involving such Inspector and
arising out of, based upon, related to, or involving this Agreement, or any
transaction contemplated hereby or arising hereunder. Each selling Holder of
such Registrable Notes and each such Participating Broker-Dealer will be
required to agree that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the Company unless and
until such is made generally available to the public. Each Inspector, each
selling Holder of such Registrable Notes and each such Participating
Broker-Dealer will be required to further agree that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and, to the extent practicable, use its best efforts to
allow the Company, at its expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential at its expense.

 

(p)Comply with all applicable rules and regulations of the SEC and make
generally available to the security holders of the Company with regard to any
Applicable Registration Statement earning statements satisfying the provisions
of section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Notes are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.

 



15

 

 

(q)Upon consummation of an Exchange Offer or Private Exchange, obtain an opinion
of counsel to the Company and the Subsidiary Guarantors (in form, scope and
substance reasonably satisfactory to the Initial Purchaser), addressed to the
Trustee for the benefit of all Holders participating in the Exchange Offer or
Private Exchange, as the case may be, to the effect that (i) the Company and the
Subsidiary Guarantors have duly authorized, executed and delivered the Exchange
Notes or the Private Exchange Notes, as the case may be, and (ii) the Exchange
Notes or the Private Exchange Notes, as the case may be, and the Indenture
constitute legal, valid and binding obligations of the Company and the
Subsidiary Guarantors, enforceable against the Company and the Subsidiary
Guarantors in accordance with their respective terms, except as such enforcement
may be subject to customary United States and foreign exceptions.

 

(r)If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by the Holders to the Company and the
Subsidiary Guarantors (or to such other Person as directed by the Company and
the Subsidiary Guarantors) in exchange for the Exchange Notes or the Private
Exchange Notes, as the case may be, the Company and the Subsidiary Guarantors
shall mark, or caused to be marked, on such Registrable Notes that the Exchange
Notes or the Private Exchange Notes, as the case may be, are being issued as
substitute evidence of the indebtedness originally evidenced by the Registrable
Notes; provided that in no event shall such Registrable Notes be marked as paid
or otherwise satisfied.

 

(s)Cooperate with each seller of Registrable Notes covered by any Registration
Statement and each underwriter, if any, participating in the disposition of such
Registrable Notes and their respective counsel in connection with any filings
required to be made with FINRA.

 

(t)Use its best efforts to take all other steps reasonably necessary to effect
the registration of the Registrable Notes covered by a Registration Statement
contemplated hereby.

 

(u)The Company may require each seller of Registrable Notes or Participating
Broker-Dealer as to which any registration is being effected to furnish to the
Company such information regarding such seller or Participating Broker-Dealer
and the distribution of such Registrable Notes as the Company may, from time to
time, reasonably request in writing. The Company may exclude from such
registration the Registrable Notes of any seller who fails to furnish such
information within a reasonable time (which time in no event shall exceed 45
days, subject to Section 3(d)) hereof) after receiving such request. Each seller
of Registrable Notes or Participating Broker-Dealer as to which any registration
is being effected agrees to furnish promptly to the Company all information
required to be disclosed in order to make the information previously furnished
by such seller not materially misleading.

 

(v)Each Holder of Registrable Notes and each Participating Broker-Dealer agrees
by acquisition of such Registrable Notes or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(e)(ii), 6(e)(iv), 6(e)(v), 6(e)(vi), or 6(e)(vii), such Holder will
forthwith discontinue disposition of such Registrable Notes covered by a
Registration Statement and such Participating Broker-Dealer will forthwith
discontinue disposition of such Exchange Notes pursuant to any Prospectus and,
in each case, forthwith discontinue dissemination of such Prospectus until such
Holder's or Participating Broker-Dealer's receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(k), or until it is
advised in writing (the “Advice”) by the Company and the Subsidiary Guarantors
that the use of the applicable Prospectus may be resumed, and has received
copies of any amendments or supplements thereto and, if so directed by the
Company and the Subsidiary Guarantors, such Holder or Participating
Broker-Dealer, as the case may be, will deliver to the Company all copies, other
than permanent file copies, then in such Holder's or Participating
Broker-Dealer's possession, of the Prospectus covering such Registrable Notes
current at the time of the receipt of such notice. In the event the Company and
the Subsidiary Guarantors shall give any such notice, the Applicable Period
shall be extended by the number of days during such periods from and including
the date of the giving of such notice to and including the date when each
Participating Broker-Dealer shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 6(k) or (y) the
Advice.

 



16

 

 

7.Registration Expenses

 

(a)All fees and expenses incident to the performance of or compliance with this
Agreement by the Company and the Subsidiary Guarantors shall be borne by the
Company and the Subsidiary Guarantors, whether or not the Exchange Offer or a
Shelf Registration is filed or becomes effective, including, without limitation,
(i) all registration and filing fees, including, without limitation, (A) fees
with respect to filings required to be made with FINRA in connection with any
underwritten offering and (B) fees and expenses of compliance with state
securities or Blue Sky laws as provided in Section 6(h) hereof (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Registrable Notes or Exchange Notes and
determination of the eligibility of the Registrable Notes or Exchange Notes for
investment under the laws of such jurisdictions (x) where the Holders are
located, in the case of the Exchange Notes, or (y) as provided in Section 6(h),
in the case of Registrable Notes or Exchange Notes to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without limitation, expenses of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter or underwriters, if any,
or by the Holders of a majority in aggregate principal amount of the Registrable
Notes included in any Registration Statement or by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses incurred in connection with the performance of
their obligations hereunder, (iv) fees and disbursements of counsel for the
Company, the Subsidiary Guarantors and, subject to Section 7(b), the Holders,
(v) fees and disbursements of all independent certified public accountants
referred to in Section 6 (including, without limitation, the expenses of any
special audit and “cold comfort” letters required by or incident to such
performance), (vi) rating agency fees and the fees and expenses incurred in
connection with the listing of the Securities to be registered on any securities
exchange, (vii) Securities Act liability insurance, if the Company and the
Subsidiary Guarantors desire such insurance, (viii) fees and expenses of all
other Persons retained by the Company and the Subsidiary Guarantors, (ix) fees
and expenses of any “qualified independent underwriter” or other independent
appraiser participating in an offering pursuant to Section 3 of Schedule E to
the By-laws of FINRA, but only where the need for such a “qualified independent
underwriter” arises due to a relationship with the Company and the Subsidiary
Guarantors, (x) internal expenses of the Company and the Subsidiary Guarantors
(including, without limitation, all salaries and expenses of officers and
employees of the Company or the Subsidiary Guarantors performing legal or
accounting duties), (xi) the expense of any annual audit, (xii) the fees and
expenses of the Trustee and the Exchange Agent and (xiii) the expenses relating
to printing, word processing and distributing all Registration Statements,
underwriting agreements, securities sales agreements, indentures and any other
documents necessary in order to comply with this Agreement.

 

(b)The Company and the Subsidiary Guarantors shall reimburse the Holders for the
reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in aggregate principal amount of the Registrable Notes to
be included in any Registration Statement. The Company and the Subsidiary
Guarantors shall pay all documentary, stamp, transfer or other transactional
taxes attributable to the issuance or delivery of the Exchange Notes or Private
Exchange Notes in exchange for the Notes; provided that the Company shall not be
required to pay taxes payable in respect of any transfer involved in the
issuance or delivery of any Exchange Note or Private Exchange Note in a name
other than that of the Holder of the Note in respect of which such Exchange Note
or Private Exchange Note is being issued. The Company and the Subsidiary
Guarantors shall reimburse the Holders for fees and expenses (including
reasonable fees and expenses of counsel to the Holders) relating to any
enforcement of any rights of the Holders under this Agreement.

 



17

 

 

8.Indemnification

 

(a)Indemnification by the Company and the Subsidiary Guarantors. The Company and
the Subsidiary Guarantors jointly and severally agree to indemnify and hold
harmless each Holder of Registrable Notes, Exchange Notes or Private Exchange
Notes and each Participating Broker-Dealer selling Exchange Notes during the
Applicable Period, each Person, if any, who controls each such Holder (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) and the officers, directors and partners of each such Holder, Participating
Broker-Dealer and controlling person, to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys'
fees as provided in this Section 8) and expenses (including, without limitation,
reasonable costs and expenses incurred in connection with investigating,
preparing, pursuing or defending against any of the foregoing) (collectively,
“Losses”), as incurred, directly or indirectly caused by, related to, based
upon, arising out of or in connection with, in the case of the Registration
Statement or in any amendments thereto, any untrue or alleged untrue statement
of a material fact contained therein or any omission or alleged omission to
state therein a material fact required to be stated therein to make the
statements not misleading, or in the case of any Prospectus or form of
prospectus, or in any amendment or supplement thereto, or in any preliminary
prospectus, any untrue or alleged untrue statement of a material fact contained
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as (a) such Losses are solely based upon information relating to such
Holder or Participating Broker-Dealer and furnished in writing to the Company
and the Subsidiary Guarantors by such Holder or Participating Broker-Dealer or
their counsel expressly for use therein, or (b) with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
prospectus relating to a Shelf Registration Statement, the indemnity agreement
contained in this Section 8(a) shall not inure to the benefit of any
Participating Broker-Dealer from whom the person asserting any such losses,
claim, damages or liabilities purchased the Securities concerned, if (i) a
prospectus contained in such Shelf Registration Statement was required to be
delivered by such Participating Broker-Dealer under the Securities Act in
connection with such purchase, (ii) (ii) any such loss, claim, damage or
liability resulted directly from the fact that the Shelf Registration Statement
or prospectus forming a part thereof that was delivered by such Participating
Broker-Dealer to such purchaser contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, (iii) the Company (A) prepared a supplement or
amendment to the Shelf Registration Statement or such prospectus that corrected
such untrue statement or such omission such that, after giving effect to such
supplement or amendment, the Shelf Registration Statement or such prospectus, as
the case may be, did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (B) delivered written copies of such corrected Shelf
Registration Statement or such prospectus to such Participating Broker-Dealer
sufficiently in advance of the applicable time of sale with respect to such
purchase of Securities so that the Participating Broker-Dealer could have
distributed to such purchaser such corrected Shelf Registration Statement or
prospectus to such purchaser before the applicable time of sale and (iv) the
Participating Broker-Dealer did not distribute such corrected Shelf Registration
Statement or prospectus to such purchaser by or at the applicable time of sale.
The Company and the Subsidiary Guarantors also agree to indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers, directors, agents and
employees and each Person who controls such Persons (within the meaning of
Section 5 of the Securities Act or Section 20(a) of the Exchange Act) to the
same extent as provided above with respect to the indemnification of the Holders
or the Participating Broker-Dealer.

 



18

 

 

(b)Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Subsidiary Guarantors in writing such information
as the Company and the Subsidiary Guarantors reasonably request for use in
connection with any Registration Statement, Prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall
indemnify and hold harmless the Company, the Subsidiary Guarantors, their
respective directors and each Person, if any, who controls the Company and the
Subsidiary Guarantors (within the meaning of Section 15 of the Securities Act
and Section 20(a) of the Exchange Act), and the directors, officers and partners
of such controlling persons, to the fullest extent lawful, from and against all
Losses arising out of or based upon, in the case of the Registration Statement
or in any amendments thereto, any untrue or alleged untrue statement of a
material fact contained therein or any omission or alleged omission to state
therein a material fact required to be stated therein to make the statements not
misleading, or in the case of any Prospectus or form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, any untrue or
alleged untrue statement of a material fact contained therein or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading to the extent, but only to the
extent, that such losses are finally judicially determined by a court of
competent jurisdiction in a final, unappealable order to have resulted solely
from an untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact contained in or omitted from any
information so furnished in writing by such Holder to the Company and the
Subsidiary Guarantors expressly for use therein. Notwithstanding the foregoing,
in no event shall the liability of any selling Holder be greater in amount than
such Holder’s Maximum Contribution Amount (as defined below).

 

(c)Conduct of Indemnification Proceedings. If any proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the “Indemnifying Party” or “Indemnifying
Parties”, as applicable) in writing; but the omission to so notify the
Indemnifying Party (i) will not relieve such Indemnifying Party from any
liability under paragraph (a) or (b) above unless and only to the extent it is
materially prejudiced as a result thereof and (ii) will not, in any event,
relieve the Indemnifying Party from any obligations to any Indemnified Party
other than the indemnification obligation provided in paragraphs (a) and (b)
above.

 



19

 

 

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses in writing; or (2)
the Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such proceeding or separate but substantially similar or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for such Indemnified Party).

 

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

 

(d)Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 8 would otherwise
apply by its terms (other than by reason of exceptions provided in this Section
8), then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall have a joint and several obligation to contribute to
the amount paid or payable by such Indemnified Party as a result of such Losses,
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
statement or omission. The amount paid or payable by an Indemnified Party as a
result of any Losses shall be deemed to include any legal or other fees or
expenses incurred by such party in connection with any proceeding, to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 8(a) or 8(b) was available to such
party.

 



20

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. Notwithstanding the
provisions of this Section 8(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder's Maximum
Contribution Amount. A selling Holder's “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Registrable Notes or Exchange Notes over (ii) the aggregate
amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of the Registrable Securities held
by each Holder hereunder and not joint. The Company’s and Subsidiary Guarantors’
obligations to contribute pursuant to this Section 8(d) are joint and several.

 

The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

9.Rules 144 and 144A

 

(a)The Company covenants that it shall (a) file the reports required to be filed
by it (if so required) under the Securities Act and the Exchange Act in a timely
manner having given effect to any applicable extension pursuant to Rule 12b-25
under the Exchange Act and, if at any time the Company is not required to file
such reports, it will, upon the written request of any Holder of Registrable
Notes, make publicly available other information necessary to permit sales
pursuant to Rule 144 and 144A and (b) take such further action as any Holder may
reasonably request in writing, all to the extent required from time to time to
enable such Holder to sell Registrable Notes without registration under the
Securities Act pursuant to the exemptions provided by Rule 144 and Rule 144A.

 

(b)Availability of Rule 144 Not Excuse for Obligations under Section 2. The fact
that holders of Registrable Notes may become eligible to sell such Registrable
Notes pursuant to Rule 144 shall not (1) cause such Notes to cease to be
Registrable Notes or (2) excuse the Company’s and the Guarantors’ obligations
set forth in Section 2 of this Agreement, including without limitation the
obligations in respect of an Exchange Offer, Shelf Registration and Additional
Interest.

 

10.Underwritten Registrations of Registrable Notes

 

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Company.

 

No Holder of Registrable Notes may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder's Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

11.Miscellaneous

 

(a)Remedies. In the event of a breach by either the Company or any of the
Subsidiary Guarantors of any of their respective obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
provided herein, in the Indenture or, in the case of the Initial Purchaser, in
the Purchase Agreement, or granted by law, including recovery of damages, will
be entitled to specific performance of its rights under this Agreement. The
Company and the Subsidiary Guarantors agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by either the
Company or any of the Subsidiary Guarantors of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, the Company shall (and shall cause each
Subsidiary Guarantor to) waive the defense that a remedy at law would be
adequate.

 



21

 

 

(b)No Inconsistent Agreements. Except as disclosed in the Final Offering
Memorandum, the Company and each of the Subsidiary Guarantors have not entered,
as of the date hereof, and the Company and each of the Subsidiary Guarantors
shall not enter, after the date of this Agreement, into any agreement with
respect to any of its securities that is inconsistent with the rights granted to
the Holders of Securities in this Agreement or otherwise conflicts with the
provisions hereof. The Company and each of the Subsidiary Guarantors have not
entered and will not enter into any agreement with respect to any of its
securities that will grant to any Person piggy-back rights with respect to a
Registration Statement which conflicts with the terms of this Agreement.

 

(c)Adjustments Affecting Registrable Notes. The Company shall not, directly or
indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders to include such
Registrable Notes in a registration undertaken pursuant to this Agreement.

 

(d)Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Notes in circumstances that would adversely
affect any Holders of Registrable Notes; provided, however, that Section 8 and
this Section 11(d) may not be amended, modified or supplemented without the
prior written consent of each Holder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Notes whose
securities are being tendered pursuant to the Exchange Offer or sold pursuant to
a Notes Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders of Registrable Notes may
be given by Holders of at least a majority in aggregate principal amount of the
Registrable Notes being tendered or being sold by such Holders pursuant to such
Notes Registration Statement.

 

(e)Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, next-day air courier or telecopier:

 

(i)if to a Holder of Securities or to any Participating Broker-Dealer, at the
most current address of such Holder or Participating Broker-Dealer, as the case
may be, set forth on the records of the registrar of the Notes, with a copy in
like manner to the Initial Purchaser as follows:

 

Jefferies LLC
520 Madison Avenue

New York, New York, 10022
Facsimile No.: (646) 619-4437
Attention: General Counsel

 



22

 

  

with a copy to:

 

Jones Day

222 East 41st Street

New York, New York, 10017
Attention: Ian Blumenstein, Esq.

 

(ii)if to the Initial Purchaser, at the address specified in Section 11(e)(1);

 

(iii)if to the Company or any Subsidiary Guarantor, as follows:

 

SAExploration Holdings, Inc.

1160 Dairy Ashford, Suite 160

Houston, Texas 77079

Attention: Brent Whiteley, Chief Financial Officer and General Counsel

 

with a copy to:

 

Strasburger & Price LLP

909 Fannin Street, Suite 2300

Houston, Texas 77010

Attention: W. Garney Griggs, Esq.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the United States mail, postage prepaid, if mailed, one Business
Day after being deposited in the United States mail, postage prepaid, if mailed;
one Business Day after being timely delivered to a next-day air courier
guaranteeing overnight delivery; and when receipt is acknowledged by the
addressee, if telecopied.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

 

(f)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities.

 

(g)Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i)Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND
IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE COMPANY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW,
TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY IRREVOCABLY CONSENTS, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE COMPANY AT ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.

 



23

 

 

(j)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(k)Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

(l)Third Party Beneficiaries. Holders and Participating Broker-Dealers are
intended third party beneficiaries of this Agreement and this Agreement may be
enforced by such Persons.

 

(m)Entire Agreement. This Agreement, together with the Purchase Agreement, the
Indenture and the Security Documents, is intended by the parties as a final and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein and any and all prior
oral or written agreements, representations, or warranties, contracts,
understanding, correspondence, conversations and memoranda between the Initial
Purchaser on the one hand and the Company and the Subsidiary Guarantors on the
other, or between or among any agents, representatives, parents, subsidiaries,
affiliates, predecessors in interest or successors in interest with respect to
the subject matter hereof and thereof are merged herein and replaced hereby.

 



24

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 



  SAExploration Holdings, Inc               By: /s/ Brent Whiteley   Name: Brent
Whiteley   Title: Chief Financial Officer, General Counsel and Secretary        
      SAExploration Sub, Inc.               By: /s/ Brent Whiteley   Name: Brent
Whiteley   Title: Chief Financial Officer, General Counsel and Secretary        
      SAExploration, Inc.               By: /s/ Brent Whiteley   Name: Brent
Whiteley   Title: Chief Financial Officer, General Counsel and Secretary        
      SAExploration Seismic Services (US), LLC               By: /s/ Brent
Whiteley   Name: Brent Whiteley   Title: Chief Financial Officer, General
Counsel and Secretary               NES, LLC               By: /s/ Brent
Whiteley   Name: Brent Whiteley   Title: Chief Financial Officer, General
Counsel and Secretary

 

 

 



[Signature Page to Registration Rights Agreement]

 

 





 

 

 

ACCEPTED AND AGREED TO:

 



JEFFERIES LLC               By: /s/ Craig Zaph   Name: Craig Zaph   Title:
Managing Director  

  

 

[Signature Page to Registration Rights Agreement]

 



 

